DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed November 14, 2022 is acknowledged.
Claims 1-7, 9-41 and 43-47 are pending. Claims 1-7, 9-14, 41 and 43 are being examined on the merits. Claims 15-40 and 44-47 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed October 21, 2022 have been fully considered.
The following rejections are withdrawn in view of Applicant’s arguments and amendments to the claims.

Rejection of claims 1-7, 9-14, 41 and 43 under 35 USC § 112(a), new matter
Rejection of claims 1-7, 9-14, 41 and 43 under 35 USC § 112(a), enablement
Rejection of claims 1-7, 9-14, 41 and 43 under 35 USC § 112(b), indefiniteness


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 11 recites the limitation “wherein the viral load … is less than 900 IU/mL”. Claim 1, 
from which claim 11 depends, recites the limitation “wherein the … viral load [is] at least as low as 126 IU/mL”. Since the claim 11 viral load range is broader than the claim 1 viral load range, claim 11 does not further limit claim 1, and consequently claim 11 is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-11 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi1 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner2 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) and Kargar3 (Loop-Mediated Isothermal Amplification Assay for Rapid Detection of Hepatitis C virus, Indian J. Virol., 23(1): 18-23, 2012), as evidenced by Madej4 (International Standards and Reference Materials for Quantitative Molecular Infectious Disease Training, J Mol Diag, 12(2): 133-143, 2010).

Regarding independent claim 1, Lakshmi teaches …
A method for detecting Hepatitis C virus (HCV) in a dried biological fluid sample comprising (a) extracting ribonucleic acids from a dried biological fluid sample eluted from an absorbent material (p. 2, left col., para. 4: “[dried blood spots] were collected … through a finger prick … on a high quality filter paper”; p. 2, right col., para 2: “from the [dried blood spots], two 6 mm spots were punched out and incubated in 2 ml lysis buffer … lysate was used to extract the viral RNA”);
wherein the sample prior to drying comprises a viral load at least as low as 250 IU/mL (p. 3, right col., para. 5: “HCV RNA detection ability and stability … were evaluated using the standard sample … which was diluted in HCV RNA negative … whole blood to obtain dilutions of 10, 100, 1000, 10,000 and 1,000,000 copies/mL”; p. 4, right col., para. 3: “[t]he [l]imit of detection for the … Real Time-PCR [was] 50 copies/ml of HCV RNA” – see discussion below for conversion of LOD units from copies/mL to IU/mL, as evidenced by Madej). 
(b) reverse transcribing the extracted ribonucleic acids to generate a plurality of cDNA:RNA hybridization complexes (p. 2, right col., para. 3: “cDNA was synthesized from … extracted RNA … with reverse transcriptase”). One of ordinary skill in the art understands that reverse transcribing cDNA from RNA results in cDNA:RNA hybridization complexes.;
(c) amplifying the cDNA:RNA hybridization complexes with a primer pair that specifically hybridizes to the 5' UTR of the HCV genome to produce HCV amplicons (p. 3, right col., para. 1: “Real Time HCV PCR … assay was performed for an automated reverse transcription, PCR amplification and detection/ quantitation”; p. 2, left col., para. 7: “quantitative Real Time-PCR … targeting the 5’ UTR gene of HCV [was] performed”; p. 3, left col., para. 6: “Real time PCR using LAMP F3/B3 primers”; Table 1);
and (d) detecting HCV in the dried biological fluid sample when the HCV amplicons produced in step (c) are detected, (Fig. 3; p. 4, left col., para. 1: “[dried blood samples] collected from HCV positive samples shows real time amplification by LAMP F3/B3 primers”).

Lakshmi reports results in copies/ml, as opposed to the units of IU/mL in the instant claims. However, Madej teaches that the formula for conversion of HCV RNA is IU/ml = copies/ml * 5 (Fig. 1 caption). Therefore, the Lakshmi dilutions convert to IU/mL, as follows:
Copies/mL
IU/mL
10
50
50
250
100
500
1,000
5,000
10,000
50,000
1,000,000
5,000,000



	Lakshmi does not teach that the absorbent material is an absorbent tip of a microsampling device. 
However, Spooner teaches this limitation (p. 654, left col., para. 3: “A novel dried blood sampler, termed the volumetric absorptive microsampler (VAMS), has been designed in order to deliver the benefits of [dried blood sampling] while overcoming the issues associated with [hematocrit] and homogeneity and also enabling further simplification of the sample collection and processing/ extraction workflows”).

Regarding the limitation requiring that the sample prior to drying comprises a viral load at least as low as 126 IU/mL, as noted above, Lakshmi teaches a viral load that is at least as low as 250 IU/mL. However, Kargar teaches methods of improving HCV detection methods, including by optimizing the primers and amplification conditions (p. 19, right col, para. 2 through p. 20, right col., para. 3), and teaches that HCV RNA detection in samples with as little as 10 copies/mL (i.e., 50 IU/mL) can be achieved (abstract). Since the Kargar viral load falls within the recited range, the instant range is anticipated. When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03.
	 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Lakshmi and add the absorbent microsampling device of Spooner to arrive at the claimed invention. Lakshmi teaches the need for a simplified molecular test that can be used in resource limited settings, and which is not prone to deterioration or contamination. Spooner teaches an absorbent microsampling device (in particular, a Mitra® device) that simplifies sample collection, is easy to transport, and minimizes the possibility of contamination. One of ordinary skill in the art would have been motivated to modify the Lakshmi method with the microsampling device of Spooner to capture these advantages, and would have had an expectation of success as Lakshmi does not limit the type of absorbent material that can be used.
	In addition, it would have been prima facie obvious to further modify the method of Lakshmi plus Spooner, discussed above, to optimize the viral load of the sample being detected through routine experimentation, as taught by Kargar. In particular, the Kargar method uses LAMP for HCV detection with primers targeting the 5’ UTR of HCV, as does Lakshmi, and thus the ordinary artisan would look to the teachings of Kargar for possible improvements to the Lakshmi method. The ordinary artisan would have been motivated to do so to increase the sensitivity and, hence the usefulness of the method, and would have had an expectation of success as such optimization techniques are known in the art, as taught by Kargar.

Regarding claim 2, which depends from claim 1, Lakshmi additionally suggests …
wherein the HCV in the dried biological fluid sample has at least one genotype selected from the group consisting of Genotype 1a, Genotype 2b. Lakshmi does not specifically teach the genotype of the amplification products, but does teach using Genotypes 1a and 2b as controls (p. 2, left col., para. 6: “HCV … Genotype 1a and … 2b … were taken as positive controls”). However, it would have been obvious to one of ordinary skill in the art to detect either of the control genotypes in the dried biological fluid sample since the control genotypes are clearly clinically relevant and capable of being amplified by the primers.

	Regarding claim 3, which depends from claim 1, Lakshmi additionally teaches …
wherein the dried biological fluid sample is dried whole blood (p. 2, left col., paras. 4-5: “[d]ried blood spots were collected from all subjects … through a finger prick … collected on … high quality filter paper … allowed to dry”).

	Regarding claim 4, which depends from claim 1, Lakshmi additionally teaches …
wherein the dried biological fluid sample on the absorbent tip of the microsampling device is collected from a patient via fingerstick (p. 2, left col., paras. 4-5: “[d]ried blood spots were collected from all subjects … through a finger prick … collected on … high quality filter paper … allowed to dry”).

	Regarding claim 5, which depends from claim 1, Lakshmi additionally teaches …
wherein elution of the dried biological fluid sample is performed by contacting the absorbent tip of the microsampling device with a lysis buffer (p. 2, right col., para. 2: “two 6 mm spots were punched out and incubated in 2 ml lysis buffer”).

	Regarding claim 7, which depends from claim 1, Lakshmi additionally suggests …
wherein elution of the dried biological fluid sample is performed by contacting the absorbent tip of the microsampling device with the lysis buffer for at least 30 minutes at 37 °C (p. 2, right col., para. 2: “two 6 mm spots were punched out and incubated in 2 ml lysis buffer … at room temperature for one hour”). While Lakshmi does not specifically teach the temperature of 37°C, one of ordinary skill in the art would be able to arrive at an appropriate incubation temperature through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. MPEP 2144.05. In addition, the specification does not provide evidence of unexpected results of this recited temperature.


Regarding claim 9, which depends from claim 1, Lakshmi does not teach … 
wherein the sample volume of the microsampling device is no more than 30 µL.
However, Spooner teaches this limitation (p. 654, left col., para. 3: “VAMS consists of an absorbent polymeric tip designed to take up a fixed volume of blood (nominally 10 µL) by capillary action”). When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03. Here, Spooner teaches the point 10 µL, which is in the recited range of the instant claim. Therefore, the range is anticipated.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Lakshmi and add the Mitra® absorbent microsampling device of Spooner to arrive at the claimed invention. Lakshmi teaches the need for a simplified molecular test that can be used in resource limited settings, and which is not prone to deterioration or contamination. Spooner teaches an absorbent microsampling device (in particular, a Mitra® device) that simplifies sample collection, is easy to transport, and minimizes the possibility of contamination. One of ordinary skill in the art would have been motivated to modify the Lakshmi method with the microsampling device of Spooner to capture these advantages, and would have had an expectation of success as Lakshmi does not limit the type of absorbent material that can be used.
In addition, Lakshmi teaches the use of small sample volumes. Specifically, Lakshmi teaches spotting a 50 µL blood sample onto a 12 mm circle of filter paper, and then punching out two 6 mm spots for elution. While Lakshmi does not specify the volume of blood dried onto the two 6 mm spots, it is clearly a small volume, and, in particular less than the original 50 µL sample. Therefore, one of ordinary skill in the art would understand that the Lakshmi method can be performed with small volumes of sample, and would have been motivated to try the small volume Mitra device of Spooner for sample collection. The ordinary artisan would have had an expectation of success as Lakshmi suggests that the method can be used to analyze small volumes.

Regarding claim 10, which depends from claim 1, Lakshmi additionally teaches …
wherein the dried biological fluid sample is isolated from a patient exhibiting signs or symptoms of hepatitis, or a patient at risk for HCV infection (p. 2, left col., para. 1: “300 high-risk patients (250 patients on [hemodialysis] and 50 patients diagnosed to have [chronic liver disease]) … were included in the study”). The instant specification teaches that long-term hemodialysis patients are considered at risk for HCV infection (para. 108), and that chronic liver disease is a symptom of hepatitis (para. 108).

Regarding claim 11, which depends from claim 1, Lakshmi additionally suggests …
wherein the viral load of HCV in the dried biological fluid sample is less than 900 IU/mL (p. 3, right col., para. 5: “HCV RNA detection ability and stability … were evaluated using … dilutions of 10, 100, 1000, 10,000 and 1,000,000 copies/mL”; p. 4, right col., para. 3: “[t]he [l]imit of detection for the … Real Time-PCR [was] 50 copies/ml of HCV RNA”). 

As noted above, Lakshmi reports results in copies/ml, as does Kargar, as opposed to the units of IU/mL in the instant claims. However, Madej teaches that the formula for conversion of HCV RNA is IU/ml = copies/ml * 5 (Fig. 1 caption). Therefore, the Lakshmi dilutions convert to IU/mL, as follows:
Copies/mL
IU/mL
10
50
50
250
100
500
1,000
5,000
10,000
50,000
1,000,000
5,000,000


The Lakshmi dilutions, when converted to IU/mL fall within the recited range, as does the Kargar method of detecting as low as 10 copies/mL (i.e., 50 IU/mL) (abstract). Therefore, the instant claimed range is anticipated. When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03.
	Thus, as evidenced by Madej, the method of claim 11 is also prima facie obvious over Lakshmi in view of Spooner and Kargar.


Regarding independent claim 41, Lakshmi teaches …
A method for detecting Hepatitis C virus (HCV) in a dried biological fluid sample comprising isolating HCV RNA from a dried biological fluid sample eluted from an absorbent material with a lysis buffer (p. 2, left col., para. 4: “[dried blood spots] were collected … through a finger prick … on a high quality filter paper”; p. 2, right col., para 2: “from the [dried blood spots], two 6 mm spots were punched out and incubated in 2 ml lysis buffer … lysate was used to extract the viral RNA”);
detecting the HCV RNA using reverse-transcription and real-time PCR (p. 2, right col., para. 3: “cDNA was synthesized from … extracted RNA … with reverse transcriptase”; p. 3, right col., para. 1: “Real Time HCV PCR … assay was performed for an automated reverse transcription, PCR amplification and detection/ quantitation”); 
wherein the HCV RNA is detected when the HCV viral load is at least as low as 250 IU/mL (p. 3, right col., para. 5: “HCV RNA detection ability and stability … were evaluated using the standard sample … which was diluted in HCV RNA negative … whole blood to obtain dilutions of 10, 100, 1000, 10,000 and 1,000,000 copies/mL”; p. 4, right col., para. 3: “[t]he [l]imit of detection for the … Real Time-PCR [was] 50 copies/ml of HCV RNA” – see claim 11 above for conversion of LOD units from copies/mL to IU/mL).

Lakshmi does not teach that the absorbent material is absorbent tip of a microsampling device. 
However, Spooner teaches this limitation (p. 654, left col., para. 3: “A novel dried blood sampler, termed the volumetric absorptive microsampler (VAMS), has been designed in order to deliver the benefits of [dried blood sampling] while overcoming the issues associated with [hematocrit] and homogeneity and also enabling further simplification of the sample collection and processing/ extraction workflows”).

Regarding the limitation requiring that the HCV RNA is detected when the HCV viral load is at least as low as 126 IU/mL, as noted above, Lakshmi teaches a viral load that is at least as low as 250 IU/mL. However, Kargar teaches methods of improving HCV detection methods, including by optimizing the primers and amplification conditions (p. 19, right col, para. 2 through p. 20, right col., para. 3), and teaches that HCV RNA detection in samples with as little as 10 copies/mL (i.e., 50 IU/mL) can be achieved (abstract). Since the Kargar viral load falls within the recited range, the instant range is anticipated. When a claim recites a range, the claim is anticipated if one of the points is disclosed in the prior art. MPEP 2131.03.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Lakshmi and add the absorbent microsampling device of Spooner to arrive at the claimed invention. Lakshmi teaches the need for a simplified molecular test that can be used in resource limited settings, and which is not prone to deterioration or contamination. Spooner teaches an absorbent microsampling device (in particular, a Mitra® device) that simplifies sample collection, is easy to transport, and minimizes the possibility of contamination. One of ordinary skill in the art would have been motivated to modify the Lakshmi method with the microsampling device of Spooner to capture these advantages, and would have had an expectation of success as Lakshmi does not limit the type of absorbent material that can be used.
	In addition, it would have been prima facie obvious to further modify the method of Lakshmi plus Spooner, discussed above, to optimize the viral load of the sample being detected through routine experimentation, as taught by Kargar. The ordinary artisan would have been motivated to do so to increase the sensitivity and, hence the usefulness of the method, and would have had an expectation of success as such optimization techniques are known in the art, as taught by Kargar.

In view of the foregoing, claims 1-5, 7, 9-11 and 41 are prima facie obvious over Lakshmi in view of Spooner and Kargar, as evidenced by Madej.

Claim 6 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi5 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner6 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) and Kargar7 (Loop-Mediated Isothermal Amplification Assay for Rapid Detection of Hepatitis C virus, Indian J. Virol., 23(1): 18-23, 2012), as evidenced by Madej8 (International Standards and Reference Materials for Quantitative Molecular Infectious Disease Training, J Mol Diag, 12(2): 133-143, 2010), as applied to claims 1, 5 and 41 above, and further in view of Chomczynski9 (US Patent No. 4,843,155).

Regarding claim 6, which depends from claim 5, Lakshmi does not teach …
wherein the lysis buffer comprises guanidine isothiocyanate, and optionally β-mercaptoethanol.
However, Chomczynski teaches this limitation (col. 1, ll. 62-67: “RNA-isolating procedure … RNA-containing tissue if homogenized in a solution of 4M guanidinium isothiocyanate … and 2-mercaptoethanol”).

Regarding claim 43, which depends from claim 41, Lakshmi does not teach …
wherein the lysis buffer comprises guanidine isothiocyanate, and optionally β-mercaptoethanol.
However, Chomczynski teaches this limitation (col. 1, ll. 62-67: “RNA-isolating procedure … RNA-containing tissue if homogenized in a solution of 4M guanidinium isothiocyanate … and 2-mercaptoethanol”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Lakshmi plus Spooner and Kargar, as discussed above, and to incorporate the lysis buffer of Chomczynski. Lakshmi does not specify a particular lysis buffer, but does teach that the lysis buffer should include highly denaturing components in order to inactivate RNases and to ensure isolation of intact RNA (p. 2, right col., para. 1). Chomczynski teaches a lysis buffer containing guanidine isothiocyanate and β-mercaptoethanol, and teaches that it is particularly useful for isolating RNA in “pure and undegraded” form (col. 1, ll. 65-67; col. 2, l. 10-11). Therefore, one of ordinary skill in the art would have been motivated to use the Chomczynski lysis buffer in the Lakshmi plus Spooner method as the Chomczynski lysis buffer meets the requirements stipulated by Lakshmi as being necessary for a lysis buffer, and would have had an expectation of success as Chomczynski teaches that such a lysis buffer is particularly useful for isolating RNA from biological tissue samples.

In view of the foregoing, claims 6 and 43 are prima facie obvious over Lakshmi in view of Spooner and Kargar, as evidenced by Madej, and further in view of Chomczynski.



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi10 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner11 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) and Kargar12 (Loop-Mediated Isothermal Amplification Assay for Rapid Detection of Hepatitis C virus, Indian J. Virol., 23(1): 18-23, 2012), as evidenced by Madej13 (International Standards and Reference Materials for Quantitative Molecular Infectious Disease Training, J Mol Diag, 12(2): 133-143, 2010) as applied to claim 1 above, and further in view of Martell14 (High-Throughput Real-Time Reverse Transcription-PCR Quantitation of Hepatitis C Virus RNA, J Clin Microbiol, 37(2): 327-332, 1999).

Regarding claim 12, which depends from claim 1, Lakshmi suggests …
further comprising contacting the cDNA:RNA hybridization complexes with a detectably labelled probe (p. 3, left col., para. 6: “[m]elt curve analysis … using SYBR Green Real time Master Mix”).
In addition, Martell teaches this limitation (p. 328, right col., para 1: “[t]he probe contains a fluorescent reporter (… FAM) at the 5’ end”).

Regarding claim 13, which depends from claim 12, Lakshmi suggests …
wherein the detectable label is a fluorescent reporter (p. 3, left col., para. 6: “[m]elt curve analysis … using SYBR Green Real time Master Mix”).
	In addition, Martell teaches this limitation (p. 328, right col., para 1: “[t]he probe contains a fluorescent reporter (… FAM) at the 5’ end”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Lakshmi plus Spooner and Kargar, as discussed above, and to incorporate a probe labeled with a FAM fluorescent reporter dye, as taught by Martell. While Lakshmi does not specifically teach the use of FAM, Lakshmi does teach the use of SYBR Green, another fluorescent reporter dye. One of ordinary skill in the art knows that there are a number of fluorescent dyes that are compatible with real-time PCR probes, and knows how to design real-time PCR probes and interchange fluorescent dyes on those probes to optimize a particular assay as needed. In addition, Martell specifically teaches the use of FAM as a reporter dye on a probe used in a real-time PCR reaction designed to detect the 5’ UTR of HCV RNA. One of ordinary skill in the art would have been motivated to use the FAM dye, as taught by Martell, in the Lakshmi plus Spooner method, as Lakshmi teaches the use of fluorescent dyes, and because the ordinary artisan knows that fluorescent dyes are often interchangeable. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. The ordinary artisan would have had an expectation of success as Lakshmi does not limit the type of probe or fluorescent reporter dye that may be used.
In view of the foregoing, claims 12 and 13 are prima facie obvious over Lakshmi in view of Spooner and Kargar, as evidenced by Madej, and further in view of Martell.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi15 (Application of Real Time Loop Mediated Isothermal Amplification Assay on Dried Blood Spots in the Detection of HCV RNA among High Risk Patients, J Emerg Dis Virol, 2(1): doi http://dx.doi.org/10.16966/2473-1846.111, Jan. 20, 2016) in view of Spooner16 (A device for dried blood microsampling in quantitative bioanalysis: overcoming the issues associated with blood hematocrit, Bioanalysis, 7(6): 653-659, 2015) and Kargar17 (Loop-Mediated Isothermal Amplification Assay for Rapid Detection of Hepatitis C virus, Indian J. Virol., 23(1): 18-23, 2012), as evidenced by Madej18 (International Standards and Reference Materials for Quantitative Molecular Infectious Disease Training, J Mol Diag, 12(2): 133-143, 2010) as applied to claim 1 above, and further in view of Bauer19 (US Patent No. 9,102,924).

Regarding claim 14, which depends from claim 1, Lakshmi does not teach …
wherein the cDNA:RNA hybridization complexes are amplified with Z05 or Z05D DNA polymerases.
	However, Bauer teaches this limitation (col. 53, ll. 26-31: “[t]he effect of a mutant Z05 polymerase on catalytic efficiency in the presence of an intercalating dye was determined. The kinetics … was determined for … Z05 and … Z05D”).


Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Lakshmi plus Spooner and Kargar, as discussed above, and to incorporate the DNA polymerases of Bauer. Lakshmi teaches the use of the intercalating dye, SYBR Green. Bauer teaches that intercalating dyes can cause inhibitory effects on some polymerases, but that the Z05 and Z05D polymerases overcome the inhibitory effects of intercalating dyes. Therefore, one of ordinary skill in the art would have been motivated to use the Bauer polymerases in the Lakshmi plus Spooner method, which uses SYBR Green, to increase the efficiency of the polymerization step, and would have had an expectation of success as Lakshmi does not limit the type of polymerase that may be used in the method.

In view of the foregoing, claim 14 is prima facie obvious over Lakshmi in view of Spooner and Kargar, as evidenced by Madej, and further in view of Bauer.

Conclusion
Claims 1-7, 9-14 and 41-43 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        2 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        3 Kargar was cited in the PTO-892 Notice of References Cited mailed May 17, 2021.
        4 Madej was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        5 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        6 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        7 Kargar was cited in the PTO-892 Notice of References Cited mailed May 17, 2021.
        8 Madej was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        9 Chomczynski was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        10 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        11 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        12 Kargar was cited in the PTO-892 Notice of References Cited mailed May 17, 2021.
        13 Madej was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        14 Martell was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        15 Lakshmi was cited in the Information Disclosure Statement submitted July 3, 2018.
        16 Spooner was cited in the Information Disclosure Statement submitted July 3, 2018.
        17 Kargar was cited in the PTO-892 Notice of References Cited mailed May 17, 2021.
        18 Madej was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.
        19 Bauer was cited in the PTO-892 Notice of References Cited mailed September 4, 2020.